2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Hiawatha LEE, Plaintiff-Appellant,v.Donald S. CALDWELL;  Robert Q. Harris;  Clifford R.Weckstein, Defendants-Appellees.
No. 93-6515.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 5, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-520-R)
Tyrone Hiawatha Lee, Appellant Pro Se.
Kevin Scott Blair, Woods, Rogers & Hazlegrove, Roanoke, Virginia; Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Tyrone Hiawatha Lee appeals from the district court's orders granting summary judgment against him and denying his Fed.  R. Civ. P. 59 motion for reconsideration of the grant of summary judgment against him.  We review both orders.  See Dove v. CODESCO, 569 F.2d 807, 810 (4th Cir. 1978).  Finding no reversible error, we affirm.


2
The district court properly construed Lee's 42 U.S.C. Sec. 1983 (1988) filing as a petition under 28 U.S.C. Sec. 2254 (1988) because Lee's complaint alleged deprivation of his right to appeal and requested release from imprisonment.  Further, Lee's own filings showed that the conspiracy he alleged between some twenty-seven people to deprive him of his right to appeal was fanciful and without any factual basis.  We affirm, therefore, on the reasoning of the district court.  Lee v. Caldwell, No. CA-92-520-R (W.D. Va.  Apr. 14, 1993).  Lee's motion for reconsideration asserted only that he desired recusal of the entire District Court for the Western District of Virginia, rather than recusal of only the judge who did recuse himself.  As grounds for the reconsideration, Lee's motion did not state any more than that he desired the court review its legal basis for the denial of relief.  Thus, the motion was without merit.  Cf. United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).  The motion was properly denied.  Id. at 313.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED